Citation Nr: 1142107	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record shows that the Veteran filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record suggests that the Veteran may have other psychiatric disorders (i.e., anxiety) in addition to PTSD.  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), as will be discussed in greater detail in the REMAND portion below, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD on the title page. 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that she has an acquired psychiatric disorder due to traumatic in-service experiences.  She primarily asserts that she was exposed to severely wounded Vietnam soldiers (e.g., amputees, burn victims, etc.) while working as a physical therapist at Fort Leonard Wood Army Hospital in Missouri.  She believes she has PTSD as a result of this exposure.  With respect to her coronary artery disease claim, the Veteran asserts that her PTSD either caused or aggravated her diagnosed heart problems, including CAD.   

At the outset, the Board notes that there are pertinent, outstanding VA and private medical records relating to the instant claims.  For instance, the Veteran testified that she receives all of her heart/cardiovascular treatment from the VAMC in Madison, Alabama.  She also reported that she receives regular psychiatric treatment from Dr. Steiner (VA psychologist), Dr. Hogan (VA psychiatrist), and Dr. O'Bannon (VA psychiatrist).  Yet, the claims file currently contains no VA treatment records.  These should be obtained upon remand.  

Additionally, the record reflects that the Veteran receives private treatment for her psychiatric and cardiovascular disabilities.  While the claims file contains some of these private records, it appears that not all relevant records have been associated with the file.  For instance, the record indicates that the Veteran received ongoing PTSD treatment from a private licensed professional counselor (LPC), M. Chemsak (in April, May, June, and July 2007).  Those records have not been associated with the claims file.  The Veteran also testified that her private thoracic surgeon, Dr. Newton, suggested there was an association between her heart problems and PTSD. See Hearing Transcript, pp. 20-21.  The record contains a few treatment records from Dr. Newton, but no such nexus opinion.  The Veteran also indicated ongoing private treatment from Dr. Piersma and Dr. Lachman.  Again, a comprehensive set of medical records from these private providers is not contained in the claims file.  
As such, on remand, the Veteran should be asked to confirm/identify any healthcare providers who treated her for her cardiovascular/CAD and PTSD/psychiatric disabilities since her separation from service.  Thereafter, any identified records, to include all relevant VA records, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Finally, the Board notes that the Veteran has never been provided with a VA mental/PTSD examination to determine whether she has a confirmed PTSD diagnosis (or any other acquired psychiatric disorder), and if so, whether such diagnosis is related to service or to an in-service stressor.  In this regard, the Board acknowledges the October 2007 letter from M. Chemsak (LPC) which indicated that the Veteran had symptoms of "depression, anxiety, and PTSD."  M. Chemsak noted that she "suspected" that some of the Veteran's anxiety and PTSD were due to her in-service experiences as a physical therapist in the Army.  

In order to establish service connection for PTSD, the following is required: (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Here, the October 2007 letter from the Veteran's private counselor does not reflect a PTSD diagnosis which conforms to the DSM-IV requirements.  In fact, it does not appear that any of the PTSD diagnoses contained in the claims file comport with the DSM-IV criteria.  Moreover, the counselor's "nexus" opinion was couched in terms of speculation (i.e., she "suspected" a link) and is inadequate to support a link between the PTSD and service.  Lastly, the letter indicates that the Veteran may have other psychiatric diagnoses, such as anxiety, that could also be related to her military service.  For all of these reasons, a VA psychiatric examination should be conducted upon remand.  

As to the in-service stressor, the Board notes that the Veteran's service personnel records confirm that her MOS was that of physical therapist and that she was, in fact, stationed at Fort Leonard Wood in 1969.  To this extent, her stressor which relates to treating severely wounded Vietnam soldiers, is consistent with the facts and circumstances of her service.  For purposes of this remand only, the in-service stressor is deemed verified.  

Lastly, the Veteran claims that her heart problems, namely CAD, are secondary to PTSD.  The Board notes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability. Allen v. Brown , 7 Vet. App. 439 (1995). 

Here, the Veteran is not yet service connected for PTSD; however, in the event that the actions taken upon remand result in a grant of service connection for PTSD (or other psychiatric disorder), the Veteran should be afforded a VA examination to determine whether PTSD caused or aggravated the current coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated her for her psychiatric disorders (including PTSD) and heart problems (including CAD) since her separation from service.  This should include the records already identified above from Dr. Newman, Dr. Piersma, Dr. Lachman, and M. Chemsak (LPC).  

After securing any necessary authorization from her, obtain all identified treatment records, to include all 
relevant VA treatment records, including those reflecting treatment from Dr. Steiner (VA psychologist), Dr. Hogan (VA psychiatrist), and Dr. O'Bannon (VA psychiatrist).  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Thereafter, schedule a VA mental status examination to determine the nature and etiology of any psychiatric disorders show to be present.  The claims file and a copy of this remand must be provided to the examiner for review and consideration. 

The examiner is asked to determine whether the Veteran has PTSD according to the DSM-IV criteria and, if so, whether it is a consequence of the stressors she experienced in-service, to include being exposed to, and medically treating severely wounded soldiers at Fort Leonard Wood Army Hospital.  

The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric conditions. If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis. 

If a psychiatric disorder other than PTSD is diagnosed, such as anxiety, the examiner also should indicate the likelihood (very likely, as likely as not, or unlikely) that the disorder is related to the Veteran's military service.  In doing so, the examiner should comment on the Veteran's history, as recounted in the claims file. 

Regardless of the diagnosis, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran suffers from heart problems, and specifically CAD, that is secondary to the psychiatric disorder(s) found to be present, meaning proximately due to, the result of, or aggravated by a psychiatric disorder.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3. Then readjudicate these remaining claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


